Exhibit 10.51
EXECUTION VERSION




SECOND AMENDMENT AGREEMENT
SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of September 1, 2016, by
and among United Natural Foods, Inc. (“UNFI”), Albert’s Organics, Inc.
(“Albert’s” and together with UNFI, collectively, the “Borrowers”), Bank of
America, N.A. (“Bank of America”) and the other lenders party to the Loan
Agreement (as defined below) (collectively, the “Lenders”), and Bank of America
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into a
certain Term Loan Agreement dated as of August 14, 2014 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Loan Agreement”);
WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Loan Agreement; and
WHEREAS, the Lenders have agreed to amend the Loan Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
§1.Definitions. Capitalized terms used herein without definition that are
defined in the Loan Agreement shall have the meanings given to such terms in the
Loan Agreement, as amended hereby.
§2.    Representations and Warranties; Acknowledgment. The Borrowers hereby
represent and warrant to the Lenders as follows:
(a)    Each of the Borrowers has adequate power to execute and deliver this
Agreement and each other document to which it is a party in connection herewith
and to perform its obligations hereunder or thereunder. This Agreement and each
other document executed in connection herewith to which any of the Borrowers is
a party have been duly executed and delivered by each of the Borrowers and do
not contravene any law, rule or regulation applicable to any Borrower or any of
the terms of the Organic Documents of any Borrower or any Material Contract. The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.
(b)    All the representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects on the date hereof
(except for representations and warranties that are subject to materiality or
material adverse effect qualifications, which representations and warranties
shall be true and correct in all respects, and except for representations and
warranties that expressly relate to an earlier date, which representations and
warranties shall be true and correct as of such earlier date).
(c)    No Event of Default under and as defined in any of the Loan Documents has
occurred and is continuing on the date hereof.





--------------------------------------------------------------------------------





§3.    Amendment to Loan Agreement. Section 1.1 of the Loan Agreement is hereby
amended by amending and restating the definition of “Applicable Margin”
contained therein as follows:
Applicable Margin: with respect to (a) a Base Rate Loan, three-quarters percent
(0.75%) per annum and (ii) a LIBOR Loan, one and three-quarters percent (1.75%)
per annum.
§4.    Ratification, etc. All of the obligations and liabilities to the Lenders
and the Administrative Agent as evidenced by or otherwise arising under the Loan
Agreement, the Notes and the other Loan Documents, are, by the Borrowers’
execution of this Agreement, ratified and confirmed in all respects. In
addition, by each Borrower’s execution of this Agreement, such Borrower
represents and warrants that neither it nor any of its Subsidiaries has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities. This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.
§5.    Conditions to Effectiveness. The effectiveness of the amendment set forth
in Section 3 of this Agreement is subject to the prior satisfaction, on or
before the date hereof, of the following conditions precedent (the date of such
satisfaction herein referred to as the “Second Amendment Effective Date”):
(a)    Representations and Warranties. The representations and warranties of the
Borrowers contained herein shall be true and correct.
(b)    No Event of Default. There shall exist no Event of Default or event or
circumstance that, with the giving of notice and/or the lapse of time would
result in an Event of Default.
(c)    Corporate or Limited Liability Company Action. The Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that all requisite corporate or limited liability company, as applicable, action
necessary for the valid execution, delivery and performance by the Obligors of
the transactions contemplated by of this Agreement and all other instruments and
documents delivered by the Obligors in connection herewith has been taken.
(d)    Delivery of this Agreement. The Borrowers, the Administrative Agent and
the Lenders shall have executed and delivered this Agreement, and each Guarantor
shall have acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.
(e)    Payment of Fees. The Borrowers shall have paid all fees in connection
with this Agreement provided for in the fee letter dated August 22, 2016 among
Bank of America, N.A. and the Borrowers.
(f)    Payment of Expenses. The Borrowers shall have paid to the Administrative
Agent all amounts payable to the Administrative Agent under Section 6 hereof
that have been invoiced on or before the date hereof.
§6.    Expenses, Etc. Without limitation of the amounts payable by the Borrowers
under the Loan Agreement and other Loan Documents, the Borrowers shall pay to
the Administrative Agent and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including


2



--------------------------------------------------------------------------------





reasonable legal fees and disbursements and appraisal expenses) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and the matters related thereto.
§7.    Time is of the Essence; No Waivers by Lenders. TIME IS OF THE ESSENCE
WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER PROVISIONS
HEREIN. Except as otherwise expressly provided for herein, nothing in this
Agreement shall extend to or affect in any way the Borrowers’ obligations or the
Lenders’ and Administrative Agent’s rights and remedies arising under the Loan
Agreement or the other Loan Documents.
§8.    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without giving effect to any conflict of law principles (but giving
effect to federal laws relating to national banks).
§9.    Effective Date. The amendment set forth in Section 3 hereof shall become
effective among the parties hereto as of the Second Amendment Effective Date.
Until the Second Amendment Effective Date, the terms of the Loan Agreement prior
to its amendment hereby shall remain in full force and effect. This Agreement is
effective as to all provisions other than the amendment set forth in Section 3
hereof at the time that the Borrowers, the Administrative Agent and the Lenders
have executed and delivered this Agreement.
§10.    Entire Agreement; Counterparts. This Agreement sets forth the entire
understanding and agreement of the parties with respect to the matters set forth
herein, including the amendments set forth herein, and this Agreement supersedes
any prior or contemporaneous understanding or agreement of the parties as to any
such amendment of the provisions of the Loan Agreement or any Loan Document,
except for any such contemporaneous agreement that has been set forth in writing
and executed by the Borrowers, the Administrative Agent and the Lenders and the
fee letter referenced in Section 5(e). This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
BORROWERS:
UNITED NATURAL FOODS, INC.
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer
ALBERT’S ORGANICS, INC.
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer




Signature Page to Second Amendment

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent, and a Lender
By:    /s/ Edgar Ezerins            
Name:    Edgar Ezerins
Title:    Senior Vice President








Signature Page to Second Amendment

--------------------------------------------------------------------------------





FARM CREDIT EAST, ACA, as a Lender
By:    /s/ Eric W. Pohlman            
Name:    Eric W. Pohlman
Title:    Vice President








Signature Page to Second Amendment

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Nicole Mapies            
Name:    Nicole Mapies
Title:    Vice President






Signature Page to Second Amendment

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender
By:    /s/ Kenneth M. Blackwell            
Name:    Kenneth M. Blackwell
Title:    Senior Vice President






Signature Page to Second Amendment

--------------------------------------------------------------------------------





 
Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty:
NATURAL RETAIL GROUP, INC.
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer
UNITED NATURAL TRADING, LLC
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer


BLUE MARBLE BRANDS, LLC
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer
UNITED NATURAL FOODS WEST, INC.
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer
TONY’S FINE FOODS
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer
SELECT NUTRITION, LLC
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer


Signature Page to Second Amendment

--------------------------------------------------------------------------------





HADDON HOUSE FOOD PRODUCTS, INC.
By:    /s/ Michael P. Zechmeister            
Name:    Michael P. Zechmeister
Title:    Senior Vice President, Chief Financial Officer


Signature Page to Second Amendment